UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

TSHIOVO PITSHOU NZEMBA,
                                                       No. 6:19-cv-06299-MAT
                                     Petitioner,       DECISION AND ORDER
               -vs-

WILLIAM BARR, Attorney General of the
United States; KEVIN K. McALEENAN,
Acting Secretary, Department of
Homeland Security; THOMAS E. FEELEY,
Field Office Director for Detention
and Removal, Buffalo Field Office,
Bureau of Immigration and Customs
Enforcement; and JEFFREY SEARLS,
Facility Director, Buffalo Federal
Detention Facility,


                               Respondents.


I.     Introduction

       Proceeding      pro    se,    Pitshou    Nzemba    Nzemba     (“Nzemba”    or

“Petitioner”)         commenced     this     habeas    proceeding      pursuant   to

28    U.S.C.   §   2241      (“§    2241”)   against     the   named      Respondents

(hereinafter,         “the   Government”)         challenging       his    continued

detention      in the     custody of       the United     States    Department of

Homeland Security (“DHS”), Immigration and Customs Enforcement

(“ICE”). For the reasons discussed below, the request for a writ of

habeas corpus is granted.

II.    Factual Background

       The following factual summary is drawn from the Declaration of

Anthony D. Coker (“Coker Decl.”) (Docket No. 4-1) and related
Exhibits (Docket No. 4-2) and the exhibits attached to the Petition

(Docket No. 1).

       Nzemba, a native and citizen of the Democratic Republic of the

Congo (“DRC”), entered the United States at Washington-Dulles

International Airport on December 9, 2017, as a non-immigrant B2

visitor for pleasure, with authorization to remain in this country

for a temporary period not to exceed six months. Nzemba overstayed

his   visa,     which   expired    in   June    2018,    and   was   subsequently

apprehended by DHS on August 4, 2018, after trying to seek refugee

status in Canada. The Canada Border Service Agency returned Nzemba

to the United States after denying his claim for refugee status.

       Nzemba reported to the United States Customs and Border

Protection that he had filed an I-589 form (Application for Asylum

and Withholding of Removal), but that agency’s records search

revealed no such filings. Accordingly, it was determined that

Nzemba had overstayed his visa. Nzemba was served with a Notice to

Appear (“NTA”) on August 4, 2018, charging him with being subject

to    removal    from    the     United     States,     pursuant     to   the   INA

§    237(a)(1)(B),      as   a   nonimmigrant    who     has   remained    in   the

United States for a time longer than permitted.

       After immigration proceedings were initiated, DHS performed a

custody determination and decided to hold Nzemba in custody pending




                                          -2-
a final determination of his immigration case. Nzemba requested a

review of the custody determination.1

      On September 20, 2018, an immigration judge (“IJ”) adjourned

Nzemba’s removal proceedings until September 27, 2018, at Nzemba’s

request, in order to allow him additional time to obtain legal

representation.

      On September 27, 2018, Nzemba appeared without counsel and

testified before the IJ in support of his request for a change of

custody status. The IJ rendered an oral decision noting that Nzemba

had no property in the United States and only one bank account with

virtually a zero balance. The IJ observed that although Nzemba

claimed to have family in the United States, he had no proof of

these relatives such as an address where he would be living if

released. Finally, the IJ noted that the Government asserted Nzemba

is a flight risk because he actually was trying to leave the

United States when he was apprehended, and he now claimed that he

was interested in seeking asylum in Canada. The IJ found that

Nzemba posed a risk of flight and accordingly denied bond.

      Nzemba reserved his right to appeal the bond decision and

appealed it     to   the   Bureau   of   Immigration Appeals      (“BIA”)   on

October 26, 2018. Nzemba obtained representation for his appeal.



      1

      Originally, Nzemba was held at the Clinton County Jail in Plattsburgh,
New York but was transferred to the Buffalo Federal Detention Facility (“BFDF”)
in Batavia, New York, on August 29, 2018. Nzemba was served with a notice that
his removal hearing would be held on September 20, 2018, at the BFDF.

                                     -3-
His attorney submitted an appellate brief arguing that the IJ

failed to give meaningful consideration to Nzemba’s testimony

regarding his family ties and fixed address in the United States

and also failed to consider whether any amount of bond or other

conditions of release would reasonably ensure his appearance at

future immigration proceedings. The BIA dismissed the bond appeal

on May 14, 2019.

     Nzemba’s removal hearing was scheduled for October 29, 2018.

On that day, Nzemba appeared with counsel before the IJ. Nzemba

testified that he feared persecution and torture in the DRC because

of his political beliefs and membership in particular social

groups. Nzemba claimed to have suffered physical harm by government

officials in 2016 and 2017 due to his production of a film that the

current dictatorial regime found unacceptable. The IJ reviewed

Nzemba’s testimony and prior statements and found them internally

inconsistent, implausible, and uncorroborated. In particular, the

IJ determined that there was absolutely no proof that Nzemba’s film

had actually been made, much less released. In a ten-page ruling,

the IJ found that Nzemba had not carried his burden of proof of

establishing entitlement to withholding of removal, cancellation of

removal, and protection under Article III of the Convention Against

Torture (“CAT”). Accordingly, the IJ ordered Nzemba removed to the

DRC. Nzemba appealed the IJ’s order of removal on November 27,

2018, to the BIA.


                               -4-
     Briefs to the BIA relating to Nzemba’s appeal of the order of

removal were due on January 18, 2019; his newly substituted pro

bono counsel requested and obtained an extension of time until

February 8, 2019, to file an appellate brief. In his brief,

Nzemba’s     counsel    contested      the        IJ’s     adverse      credibility

determination, arguing, inter alia, that certain corroborating

proof had been excluded from the record. Counsel also described the

bureaucratic     hurdles   Nzemba     faced       in     obtaining,     and   having

translated, certain records from the DRC on the relatively short

timeline imposed by the IJ.

     On April 15, 2019, the BIA issued an order remanding the case

for further proceedings. The BIA noted that on appeal, Nzemba’s

counsel    had   come   forward     with    new     evidence      supporting      the

contention that Nzemba is a film-maker and that the debut of his

film had resulted in his abduction and torture by the DRC police.

Accordingly, the BIA held, remand to the IJ for reconsideration of

Nzemba’s persecution and torture claims was warranted. A hearing on

remand has been scheduled for August 8, 2019, before the IJ in

Nzemba’s case.

     On April 17, 2019, Nzemba filed his Petition (Docket No. 1) in

this Court. The Government filed an Answer and Return (Docket

No. 4) and a Memorandum of Law (Docket No. 5), as well as two

supporting    declarations,   one     from    a    deportation         officer   with

attached   exhibits     (Docket   Nos.      4-1    &     4-2),   and    one   from   a


                                      -5-
representative of the BFDF (Docket No. 4-3). Nzemba did not file

any reply papers. The matter was transferred to the undersigned on

June 24, 2019.

III.    Scope of Review

       Title 28 U.S.C. § 2241 grants this Court jurisdiction to hear

habeas corpus petitions from aliens claiming they are held “in

violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Zadvydas v. Davis, 533 U.S. 678,

687 (2001) (citing 28 U.S.C. § 2241(c)(3)). However, the REAL ID

Act of 2005, Pub. L. No. 109-13, § 106(a), 199 Stat. 231 (May 11,

2005) amended the Immigration and Nationality Act (“INA”) to

provide that petitions for review filed in the appropriate Courts

of Appeals were to be the “sole and exclusive means for judicial

review” of final orders of removal. Ruiz-Martinez v. Mukasey, 516

F.3d 102, 113 (2d Cir. 2008) (citing REAL ID Act § 106(c); 8 U.S.C.

§ 1252(a)(5)). In other words, the REAL ID Act “strips district

courts of jurisdiction to hear habeas petitions challenging final

orders of deportation. . . .” De Ping Wang v. Dep’t of Homeland

Sec., 484 F.3d 615, 615-16 (2d Cir. 2007). District courts still

are empowered to grant relief under § 2241 to claims by aliens

under a final order of removal who allege that their post-removal-

period    detention   and   supervision   are   unconstitutional.   See

Zadvydas, 533 U.S. at 687-88; see also Hernandez v. Gonzales, 424

F.3d 42, 42–43 (1st Cir. 2005) (“The Real ID Act deprives the


                                  -6-
district courts of habeas jurisdiction to review orders of removal,

. . . [but] those provisions were not intended to ‘preclude habeas

review     over    challenges    to   detention   that   are   independent   of

challenges        to   removal   orders.’”)   (quoting     H.R.   Cong.   Rep.

No. 109-72, at *43 2873 (May 3, 2005)).

      Although this Court has jurisdiction to decide statutory and

constitutional challenges to civil immigration detention, it does

not have jurisdiction to review the discretionary decisions of the

Attorney General. Zadvydas, 533 U.S. at 688 (citing 8 U.S.C.

§ 1252(a)(2)(B)(ii)) (“[N]o court shall have jurisdiction to review

. . . any other decision or action of the Attorney General . . .

the authority of which is specified under this subchapter to be in

the discretion of the Attorney General.”). “[W]hether the district

court has jurisdiction will turn on the substance of the relief

that a [petitioner] is seeking.” Delgado v. Quarantillo, 643 F.3d

52, 55 (2d Cir. 2011) (per curiam).

IV.   Discussion

      A.     Overview of Petitioner’s Claims


      Nzemba’s Petitioner enumerates three claims for relief. In his

First Claim for Relief, Nzemba asserts that his bond hearing

violated INA § 236(a), 8 U.S.C. § 1226(a), because the IJ placed

the burden on him to establish that he is not a danger to society

or a flight risk. See Petition (“Pet.”) (Docket No. 1) ¶¶ 34, 40-

41. The Second Claim for Relief asserts that Nzemba’s prolonged

                                        -7-
detention violates the Due Process Clause of the Fifth Amendment

and Zadvydas v. Davis, (2001). Id. ¶¶ 42-44. The Petition’s Third

Claim      for    Relief,     described       as        a    “Procedural    Due       Process

Violation,” asserts that requiring the alien to carry the burden of

proof at a bond hearing is an invalid agency interpretation and in

violation        of   Administrative        Procedures         Act   (“APA”),     5    U.S.C.

§    706(2).2     Consistent        with    the    Second       Circuit’s   policy       “the

submissions of a pro se litigant must be construed liberally and

interpreted           ‘to   raise     the    strongest          arguments    that        they

suggest[,]’” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006 (quotations and citations omitted; emphasis in

Triestman), the Court finds that Nzemba asserts another due process

claim elsewhere in his Petition. Specifically, Nzemba asserts that

requiring the alien to bear the burden of proof at a § 1226(a) bond

violates due process. Pet. ¶ 39                     (citing Hernandez v. Decker,

No. 18-CV-5026 (ALC), 2018 WL 3579108, at *11 (S.D.N.Y. July 25,

2018), appeal withdrawn, No. 18-2824, 2019 WL 1377025 (2d Cir. Feb.

5,   2019);      Martinez     v.    Decker,       No.       18-CV-6527 (JMF),         2018   WL

5023946, at *1 (S.D.N.Y. Oct. 17, 2018), appeal withdrawn sub nom.

Linares Martinez v. Decker, No. 18-3752, 2019 WL 2524182 (2d Cir.



       2
      “Under 5 U.S.C. § 706(2)(A) a reviewing court must hold unlawful and set
aside any agency action found to be arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.” Karpova v. Snow, 497 F.3d
262, 267 (2d Cir. 2007).



                                             -8-
May 9, 2019)). Nzemba also requests that the Government be enjoined

from transferring him to a different district pending completion of

his removal proceedings.

         For the reasons discussed below, the Court finds that as a

matter of due process, Nzemba is entitled to a new bond hearing at

which the Government bears the burden of proof by clear and

convincing evidence. In light of this conclusion, the Court need

not consider his statutory claim, his claim under the APA, or his

Zadvydas        claim.    Finally,    the    Court        denies   his     request     for

injunctive relief preventing his transfer of facilities as it is

without authority to do so.

         B.     Statutory Framework

         Title 8 U.S.C., § 1226(a), the statute authorizing Nzemba’s

detention,       provides    in   pertinent        part    that “an      alien   may    be

arrested and detained pending a decision on whether the alien is to

be removed from the United States.” 8 U.S.C. § 1226(a). “[P]ending

such decision, the Attorney General--(1) may continue to detain the

arrested alien; and (2) may release the alien on– (A) bond of at

least $1,500 with security approved by, and containing conditions

prescribed by, the Attorney General; or (B) conditional parole. .

.   .”    Id.    “In     connection   with     §    1226(a),       [DHS]    promulgated

regulations setting out the process by which a non-criminal alien

may obtain release[,]. . . which “provide that, in order to obtain

bond or conditional parole, the ‘alien must demonstrate to the


                                         -9-
satisfaction of the [decision maker] that such release would not

pose a danger to property or persons, and that the alien is likely

to appear for any future proceeding.’” Sopo v. U.S. Attorney Gen.,

825     F.3d   1199,   1208   (11th    Cir.   2016)   (quoting   8   C.F.R.

§ 1236.1(c)(8); second alteration in original), vacated on other

grounds, 890 F.3d 952 (11th Cir. 2018). The DHS district director

makes the initial custody determination; thereafter, the alien has

the right to appeal an adverse decision to an IJ, and then to the

BIA. 8 C.F.R. §§ 1236.1(d)(1), (3); 1003.19(a), (f). If denied

release from custody, a § 1226(a) detainee may seek a custody

redetermination hearing upon a showing of changed circumstances.

8 C.F.R. § 1003.19(e).

        While § 1226(a) is silent on the issues of which party bears

the burden of proof at a custody redetermination hearing and the

quantum of evidence necessary to satisfy that burden, see 8 U.S.C.

§ 1226(a), the BIA has interpreted § 1226(a) to place “[t]he burden

. . .    on the alien to show to the satisfaction of the [IJ] that he

or she merits release on bond.” In re Guerra, 24 I. & N. Dec. 37

(BIA 2006); accord In re Adeniji, 22 I. & N. Dec. 1102, 1116 (BIA

1999) (holding that “respondent must demonstrate that his release

would not pose a danger to property or persons, and that he is

likely to appear for any future proceedings”). The alien must show

that he is not “a threat to national security, a danger to the

community at large, likely to abscond, or otherwise a poor bail


                                      -10-
risk.” Guerra, 24 I. & N. Dec. at 40. In cases issued following

Adeniji, the BIA has reaffirmed that the alien properly bears the

burden of proof; the quantum of proof is described simply as being

“to the satisfaction of” the IJ and BIA. E.g., In re Fatahi, 26 I.

& N. Dec. 791, 793 (BIA 2016) (“An alien who seeks a change in

custody status must establish to the satisfaction of the [IJ] and

the [BIA] that he is not ‘a threat to national security, a danger

to the community at large, likely to abscond, or otherwise a poor

bail risk.’”) (quoting Guerra, 24 I. & N. Dec. at 40).

      The BIA is the only forum from which an alien may seek

reconsideration of the substance of an IJ’s discretionary bond

determination. See 8 C.F.R. §§ 1003.19(f), 1003.38, 1236.1(d)(3);

see also Demore v. Kim, 538 U.S. 510, 516–17 (2003) (noting that

8 U.S.C. § 1226(e) bars federal court review of a “discretionary

judgment” or a “decision” of the Attorney General) (citing 8 U.S.C.

§ 1226(e) (stating that “[n]o court may set aside any action or

decision by [immigration officials] under this section regarding

the detention or release of any alien or the grant, revocation, or

denial of bond or parole”)). “What § 1226(e) does not bar, however,

are constitutional challenges to the immigration bail system.”

Pensamiento v. McDonald, 315 F. Supp.3d 684, 688–89 (D. Mass. 2018)

(citing Jennings v. Rodriguez, ___ U.S. ____, 138 S. Ct. 830, 841,

200 L.Ed.2d 122 (2018) (holding that challenges to “the extent of

the   Government’s   detention   authority”   are   not   precluded   by


                                 -11-
§ 1226(e)); Demore, 538 U.S. at 517 (“Section 1226(e) contains no

explicit provision barring habeas review, and we think that its

clear text does not bar respondent’s constitutional challenge to

the legislation authorizing his detention without bail [under

§ 1226(c)]. . . .”); other citations omitted), appeal withdrawn sub

nom. Pensamiento v. Moniz, 18-1691 (1st Cir. Dec. 26, 2018).

     Here,     Nzemba   is    not    challenging   the    IJ’s   discretionary

decision to keep him in detention. Instead, he is arguing that the

immigration bond system, in which aliens detained pursuant to

§ 1226(a) must bear the burden of proving they are not dangerous

and are not flight risks, violates the Due Process Clause of the

Fifth Amendment. “This type of constitutional claim ‘falls outside

of the scope of § 1226(e)’ because it is not a matter of the IJ’s

discretionary judgment.”            Pensamiento, 315 F. Supp.3d at 689

(quoting Jennings v. Rodriguez, ___ U.S. ____, 130 S. Ct. 830, 841

(2018)).

     C.       Constitutional Framework

     The Due Process Clause of the Fifth Amendment forbids the

Government from “depriv[ing]” any “person . . . of . . . liberty .

. . without due process of law.” U.S. CONST., amend. V. The Supreme

Court   has    emphasized     that    “[f]reedom   from    imprisonment—from

government      custody,     detention,    or   other    forms   of   physical

restraint—lies at the heart of the liberty that Clause protects.”

Zadvydas v. Davis, 533 U.S. 678, 690 (2001). Longstanding Supreme


                                       -12-
Court      precedent    has    underscored      the   principle      that   “civil

commitment for any purpose constitutes a significant deprivation of

liberty that requires due process protection.” Addington v. Texas,

441 U.S. 418, 425 (1979). That an individual may not be a United

States citizen or may not be in this country legally does not

divest them of all protections enshrined in the Due Process Clause.

See Zadvydas, 533 U.S. at 693 (“[T]he Due Process Clause applies to

all ‘persons’ within the United States, including aliens, whether

their      presence     here     is   lawful,     unlawful,     temporary,     or

permanent.”); Reno v. Flores, 507 U.S. 292, 306 (1993) (“It is well

established that the Fifth Amendment entitles aliens to due process

of   law    in   deportation     proceedings.”).      The   question    that   has

continued to vex court is the nature of the process due, for the

Supreme      Court     “has    recognized     detention     during    deportation

proceedings as a constitutionally valid aspect of the deportation

process.” Demore, 538 U.S. at 523 (citations omitted).

      In the context of a § 1226(a) custody hearing, the                    Ninth

Circuit has held that the Constitution mandates placing the burden

of proof on the Government to show ineligibility for bail by clear

and convincing evidence. Singh v. Holder, 638 F.3d 1196, 1203

(9th Cir. 2011). The Ninth Circuit explained that “even where

prolonged detention is permissible, due process requires ‘adequate

procedural protections’ to ensure that the government’s asserted

justification for physical confinement ‘outweighs the individual’s


                                       -13-
constitutionally         protected      interest   in    avoiding      physical

restraint.’” Id. (quotations omitted). Several district courts have

held that Singh’s due process analysis survived Jennings since the

Supreme Court expressly declined to address the constitutional

question.3 E.g., Cortez v. Sessions, 318 F. Supp. 3d 1134, 1146–47

(N.D. Cal. 2018) (“The [Jennings] Court did not engage in any

discussion of the specific evidentiary standard applicable to bond

hearings, and there is no indication that the Court was reversing

the Ninth Circuit as to that particular issue. Accordingly, the

court declines      to    find   that   Jennings reversed      the   clear   and

convincing evidence standard announced in Singh or later Ninth

Circuit cases relying on Singh’s reasoning.”), appeal dismissed,

No. 18-15976, 2018 WL 4173027 (9th Cir. July 25, 2018).4


      3

      In Jennings, the class of habeas petitioners had originally argued that,
absent a requirement for periodic bond hearings, 8 U.S.C. §§ 1225(b), 1226(a),
and 1226(c) would violate the Due Process Clause. See Jennings, 138 S. Ct. at
839. Instead of addressing the constitutional argument, however, the Ninth
Circuit employed the canon of constitutional avoidance and interpreted § 1226(a)
to require “periodic bond hearings every six months in which the Attorney General
must prove by clear and convincing evidence that the alien’s continued detention
is necessary.” 138 S. Ct. at 847. But the Supreme Court held that “[n]othing in
§ 1226(a)’s text . . . even remotely supports the imposition of either of those
requirements.” Id. The Supreme Court reversed and remanded to the Ninth Circuit
with instructions to consider the constitutional questions on the merits. Id. at
851. The Ninth Circuit, in turn, remanded the case to the district court without
reaching the merits of the constitutional arguments. Rodriguez v. Marin, 909 F.3d
252   (9th    Cir.   2018),   remanding    to   Rodriguez   v.    Robbins,   Case
No. 07-cv-3239-TJH-RNB (C.D. Cal.).

      4

      See also D. v. Sec’y of Homeland Sec., No. 0:18-CV-1557-WMW-KMM, 2019 WL
1905848, at *6 (D. Minn. Feb. 11, 2019) (“‘[B]ecause the Jennings majority and
dissent were focused on whether the statutes required bond hearings, declining
to reach the constitutional question at issue here, the Court is unpersuaded that
Jennings has any bearing on the appropriate procedures consistent with due
process.’”) (quoting Hernandez v. Decker, No. 18 Civ. 5026 (ALC), 2018 WL

                                        -14-
       In Lora v. Shanahan, 804 F.3d 601, 616 (2d Cir. 2015),

vacated, 138 S. Ct. 1260 (2018), the Second Circuit relied on

Singh’s constitutional avoidance analysis to hold, in the context

of an criminal alien detained under § 1226(c), that due process

requires a bail hearing within six months of the alien being taken

into custody at which the Government must establish by clear and

convincing evidence that the alien poses a risk of flight or a

danger to the community. After Lora was decided, the Supreme Court

granted certiorari in Rodriguez v. Jennings, 804 F.3d 1060 (9th

Cir.   2015),   and   rejected    the   Ninth   Circuit’s    constitutional

avoidance analysis on which the Second Circuit had relied in

interpreting § 1226(c). Accordingly, the Supreme Court vacated Lora

and remanded it for further consideration in light of Jennings v.

Rodriguez, 138 S. Ct. 830, supra.

       On remand in Lora, the Second Circuit dismissed the appeal as

moot because, in the interim, the petitioner had been released on

bond. Lora v. Shanahan, 719 F. App’x 79 (2d Cir. 2018). Thus, the

Second Circuit did not have occasion to revisit the constitutional

question in Lora. Some district courts in this Circuit have held

that while Lora is no longer precedential authority, it still

carries “significant persuasive weight,” Sajous v. Decker, 2018 WL

2357266, at *6 (citing Brown v. Kelly, 609 F.3d 467, 476-77


3579108, at *11 (S.D.N.Y. July 25, 2018)), report and recommendation adopted as
modified sub nom. Bolus A. D. v. Sec’y of Homeland Sec., 376 F. Supp.3d 959 (D.
Minn. 2019).

                                     -15-
(2d Cir. 2010)), on the questions of the proper burden and quantum

of proof at immigration bond hearings.

     A number of district courts have taken up the question left

open by the Supreme Court in Jennings, and “there has emerged a

consensus view that where, as here, the government seeks to detain

an alien pending removal proceedings, it bears the burden of

proving that such detention is justified.” Darko, 342 F. Supp.3d at

434–36 (citing Linares Martinez v. Decker, No. 18 Civ. 6527 (JMF),

2018 WL 5023946, at *32 (S.D.N.Y. Oct. 17, 2018); Sajous v. Decker,

No. 18 Civ. 2447 (AJN), 2018 WL 2357266, at *12 (S.D.N.Y. May 23,

2018); Hernandez, 2018 WL 3579108, at *10; Frederic v. Edwards,

No. 18 Civ. 5540(AT), Docket No. 13 (S.D.N.Y. July 19, 2018);

Pensamiento,   315   F.   Supp.3d    at    692;   Figueroa   v.   McDonald,

No. 18-CV-10097 (PBS), ___ F. Supp.3d ____, 2018 WL 2209217, at *5

(D. Mass. May 14, 2018); Frantz C. v. Shanahan, No. CV 18-2043

(JLL), 2018 WL 3302998, at *3 (D. N.J. July 5, 2018); Portillo v.

Hott, 322 F. Supp.3d 698, 709 n.9 (E.D. Va. 2018); Cortez, 318 F.

Supp.3d at 1145-46; see also D. v. Sec’y of Homeland Sec., 2019 WL

1905848, at *6; Diaz-Ceja, 2019 WL 2774211, at *10.

     In concluding that allocating the burden to a noncriminal

alien to prove that he should be released on bond under § 1226(a)

violates due process, a number of these courts have looked for

guidance to the Supreme Court’s precedent on civil commitment and

detention. E.g., Darko, 342 F. Supp.3d at 434 (citing Addington v.


                                    -16-
Texas, 441 U.S. 418, 425 (1979) (“In considering what standard

should govern in a civil commitment proceeding, we must assess both

the extent of the individual’s interest in not being involuntarily

confined indefinitely and the state’s interest in committing the

emotionally   disturbed   under   a   particular    standard    of   proof.

Moreover, we must be mindful that the function of legal process is

to minimize the risk of erroneous decisions.”); other citations

omitted). The Government clearly has legitimate interests in both

public safety and securing a noncitizen’s appearance at future

immigration proceedings. However, the Court cannot discern any

legitimate Government interest, beyond administrative convenience,

in   detaining   noncitizens   generally    while    their     immigration

proceedings are pending and no final removal order has been issued.

See Addington, 441 U.S. at 426 (“[T]he State has no interest in

confining individuals involuntarily if they are not mentally ill or

if they do not pose some danger to themselves or others. Since the

preponderance standard creates the risk of increasing the number of

individuals erroneously committed, it is at least unclear to what

extent, if any, the state’s interests are furthered by using a

preponderance standard in such commitment proceedings.”). The Court

agrees with the district court cases holding that allocating the

burden to a noncriminal alien to prove he should be released on

bond under § 1226(a) violates due process because it asks “[t]he

individual . . . to share equally with society the risk of error


                                  -17-
when the possible injury to the individual is significantly greater

than any possible harm to the [Government].” 441 U.S. at 427. See

Darko, 342 F. Supp.3d at 435 (“[G]iven the important constitutional

interests at stake, and the risk of harm in the event of error, it

is appropriate to require the government to bear the burden,

particularly in light of long-established Supreme Court precedent

affecting   the   deprivation   of    individual   liberty[.]”)   (citing

Linares Martinez, 2018 WL 5023946 at *2); Diaz-Ceja, 2019 WL

2774211, at *10 (similar) (citing Addington, 441 U.S. at 427;

Singh, 638 F.3d at 1203; other citations omitted).

     As to the applicable burden of proof, most courts that have

decided the issue have concluded that Government must supply clear

and convincing evidence that the alien is a flight risk or danger

to society. See Darko, 342 F. Supp.3d at 436 (stating that “the

overwhelming majority of courts to have decided the issue” utilized

the “clear and convincing” standard) (collecting cases); but see

Diaz-Ceja, 2019 WL 2774211, at *11 (finding that the appropriate

standards are ones that mirror the Bail Reform Act, i.e., the

government must prove risk of flight by a preponderance of the

evidence, and it must prove dangerousness to any other person or to

the community by clear and convincing evidence) (internal and other

citations omitted). As noted above, Singh and Lora required the

Government to meet its burden by clear and convincing evidence, a

conclusion followed by the vast majority of the district courts—and


                                     -18-
all the district courts in this Circuit—that have decided this

issue.

     The Court joins with these courts and concludes that the Fifth

Amendment’s Due Process Clause requires the Government to bear the

burden of proving, by clear and convincing evidence, that detention

is justified at a bond hearing under § 1226(a). Darko, 342 F.

Supp.3d at 436 (citations omitted).

     Having found a constitutional error, the Court next examines

whether such error was prejudicial to Nzemba. Brevil v. Jones, No.

17 CV 1529-LTS-GWG, 2018 WL 5993731, at *5 (S.D.N.Y. Nov. 14, 2018)

(citing Singh, 638 F.3d at 1205 (analyzing whether IJ’s application

of an erroneous evidentiary burden at bond hearing under § 1226(a)

prejudiced alien detainee); Garcia-Villeda v. Mukasey, 531 F.3d

141, 149 (2d Cir. 2008) (“Parties claiming denial of due process in

immigration cases must, in order to prevail, allege some cognizable

prejudice   fairly   attributable   to   the   challenged   process.”)

(internal quotations omitted)); Linares Martinez, 2018 WL 5023946,

at *5 (rejecting government’s argument that alien detained under

§ 1226(a) was not prejudiced by any due process violation at first

bond hearing; “the IJ plainly could have found that the single set

of charges—now reduced to misdemeanors—was not enough to show, by

clear-and-convincing evidence, that Linares’s release would pose a

danger”); but see Darko, 342 F. Supp.3d at 436 (finding due process

error due to IJ’s imposition of burden of proof on alien detained


                                -19-
under   §   1226(a);    granting   habeas     relief     and    ordering   second

individualized bond hearing without undertaking analysis of whether

alien was prejudiced by erroneous burden of proof at first bond

hearing).

     As an initial matter, the BIA directs IJs to consider the

following factors in determining whether an immigrant is a flight

risk or poses a danger to the community: (1) whether the immigrant

has a fixed address in the United States; (2) the immigrant’s

length of residence in the United States; (3) the immigrant’s

family ties in the United States, (4) the immigrant’s employment

history, (5) the immigrant’s record of appearance in court, (6) the

immigrant’s    criminal    record,     including       the     extensiveness   of

criminal    activity,     the   recency      of   such    activity,    and     the

seriousness    of   the   offenses,    (7)    the   immigrant’s      history   of

immigration violations; (8) any attempts by the immigrant to flee

prosecution or otherwise escape from authorities; and (9) the

immigrant’s manner of entry to the United States. Matter of Guerra,

20 I & N Dec. at 40. Here, the IJ relied on                    Nzemba’s lack of

property ownership and indigence (the IJ noted that he had only one

bank account with “virtually a zero balance”), which do not appear

to be factors recognized by the BIA’s decision in Guerra. The IJ

also noted that while Nzemba claimed to have family in the United

States, he had no proof of these relatives’ existence or an address

where he would be staying. In its remand order, the BIA recognized


                                      -20-
that Nzemba had come forward with new evidence, including a letter

from his cousin, a legal permanent resident of the United States,

stating that Nzemba could live with him in Georgia and that he

would help Nzemba attend future court appearances. Docket No. 1,

p. 140 of 171. The BIA noted that Nzemba had explained the

difficulties he had in obtaining this evidence in time to place it

before    the    IJ   for   consideration,     given       the     relatively         short

deadline set by the IJ. Given the significance the IJ placed on the

lack of evidence regarding Nzemba’s fixed address and family ties

in the United States, the Court “cannot conclude that the clear and

convincing evidence standard would not have affected the outcome of

the bond hearing,”          Singh,   638   F.3d   at       1205,    particularly         in

conjunction with the evidence from Nzemba’s cousin, received less

than a month after the bond hearing. The Court further observes

that Nzemba is entitled, under 8 C.F.R. § 1003.19(e), to seek a

custody    redetermination       hearing      upon     a     showing       of       changed

circumstances. The Court has no difficulty finding that this new

evidence        constitutes     changed       circumstances          warranting           a

redetermination       of    Nzemba’s   custody       status        under        8    C.F.R.

§ 1003.19(e).

     Habeas relief accordingly is warranted to the extent that

Nzemba must be afforded a new bond hearing before an IJ at which

the Government must adduce clear and convincing evidence that he is




                                       -21-
a flight risk (there is no suggestion in the record that Nzemba was

or is a danger to the community).

V.    Conclusion

      For the foregoing reasons, the Petition for a writ of habeas

corpus is granted to the extent that, within ten days of the date

of entry of this Decision and Order, the Government shall bring

Nzemba before an IJ for an individualized bond hearing. At that

hearing, the Government shall bear the burden of proving, by clear

and   convincing    evidence,   that   he   is   a   flight   risk.   If   the

Government fails to provide Nzemba with such a bond hearing within

ten days, the Government shall immediately release him. If the

Government holds the required bond hearing but fails to prove, by

clear and convincing evidence, that Nzemba is a flight risk, the

Government must release him on bail with appropriate conditions.

The Government is further ordered to provide a status report to

this Court within five days following the completion of the bond

hearing. The Clerk of Court is directed to close this case.

      SO ORDERED.

                                   S/Michael A. Telesca


                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge

Dated:     July 17, 2019
           Rochester, New York.




                                   -22-
